Title: Enclosure: Account Statement, [23 May 1791]
From: Williams, Otho H.
To: Hamilton, Alexander






Account of Fees and Commission being “all the monies received in the four quarters of the Year 1790,” by the Collector of Balte. District

Fees from the 1 January to the 31 March inclusive
274.18


Commission as allowed in a/c at the Treasury
 90.30




364.48

Fees from 1st April to the 30 June inclusive
427.62


Commission allowed in a/c at the Treasury
294.36




721.98

Fees from 1st July to the 30 Septr. inclusive
298.30


Commission—in a/c at Treasury
 62.15




360.45

Fees from 1st October to 31 Decemr. inclusive
337.14


Commission—in a/c at Treasury
544.93




 882.07



2.328.98



Disbursements





Paid for records other
Stationary & blanks
1st quarter
23.07


Ditto
ditto
2d. quarter
28.53.


Ditto
ditto
3  quarter
30.52.


Ditto
ditto
4  quarter
 9.83.







91.95  


Fuel and Chandlery for 1 year
40.00  

Office rent, Collectors proportion
66.66 ⅔

One Servant hire and Subsistence
120.00  

Deputy Collector, and Clerk’s Wages
1,166.66 ⅔


1,485.28 ⅓

Compensation to the Collector
 843.69 ⅔


2,328.98  

O. H. Williams Collr
